Filed Pursuant to Rule 424(b)(3) File No. 333-136277 PROSPECTUS SUPPLEMENT NO. 10 TO PROSPECTUS DATED NOVEMBER 15, 2010 ZIM CORPORATION This Prospectus Supplement No. 10 supplements and amends our Prospectus dated July 11, 2008, as amended and supplemented.This Prospectus Supplement No. 10 includes our attached Form 6K for the month of November 2010 as filed with the Securities and Exchange Commission on November 15, 2010. Any statement contained in the Prospectus and any prospectus supplements filed prior to the date hereof shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 10 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 10. This Prospectus Supplement No. 10 should be read in conjunction with the Prospectus, and any prospectus supplements filed prior to the date hereof. The date of this Prospectus Supplement No. 10 is November 15, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6 – K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 Commission File Number 0-31691 ZIM CORPORATION 150 Isabella Street, Suite 150 Ottawa, Ontario Canada K1S 1V7 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Quarterly Business Review by Management for the Quarter Ended September 30, 2010 TABLE OF CONTENTS Item 1.Selected Financial Data: 3 Item 2.Quarterly Business Review 7 Item 3. Quantitative and Qualitative Disclosures About Market Risks 15 Item 4.2010 Annual General Meeting 17 Signatures 18 2 ITEM 1 – SELECTED FINANCIAL DATA ZIM Corporation Condensed Consolidated Statements of Operations (Expressed in US dollars) (Unaudited) Three months ended September 30, 2010 Three months ended September 30, 2009 Six months ended September 30, 2010 Six months ended September 30, 2009 $ Revenue Mobile Software Total revenue Operating expenses Cost of revenue Selling, general and administrative Research and development Total operating expenses Income (loss) from operations ) ) ) Other income (expense): Gain on sale of property and equipment - - - 43 Other income - - - Interest income (expense), net Total other income (expense) Net income (loss) before income taxes ) Income tax benefit Net income (loss) ) Basic and fully diluted income (loss) per share ) Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 3 ZIM Corporation Condensed Consolidated Statements of Cash Flows (Expressed in US dollars) (Unaudited) Six months ended September 30, 2010 Six months ended September 30, 2009 $ $ OPERATING ACTIVITIES Net income (loss) Items not involving cash: Depreciation of property and equipment Stock-based compensation Gain on sale of assets - ) Allowance for bad debt - - Write off of accounts payable - - Changes in operating working capital Increase in accounts receivable ) Decrease (increase) in investment tax credits receivable ) Decrease in prepaid expenses Increase in accounts payable Increase (decrease) in accrued liabilities Increase (decrease) in deferred revenue ) ) Decrease in deferred rent ) ) Cash flows provided by operating activities INVESTING ACTIVITIES Purchase of property and equipment ) ) Proceeds from sale of property and equipment - 43 Cash flows used in investing activities ) ) FINANCING ACTIVITIES Cash flows provided by financing activities - - Effect of changes in exchange rates on cash Increase in cash Cash, beginning of period Cash, end of period The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ZIM Corporation Condensed Consolidated Balance Sheets (Expressed in US dollars, except for share data) September 30, March 31, (Unaudited) (Audited) ASSETS $ $ Current assets Cash and cash equivalents Accounts receivable, net Investment tax credits receivable Prepaid expenses Equity investments Property and equipment, net LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable Accrued liabilities Deferred revenue Deferred rent Shareholders' equity: Preferred shares, no par value, non-cumulative - - dividend at a rate to be determined by the Board of Directors redeemable for CDN $1 per share.Unlimited authorized shares; issued and outstanding NIL shares at September 30, 2010 and March 31, 2010. Special shares, no par value, non-voting, - - Unlimited authorized shares; issued and outstanding NIL shares at September 30, 2010 and March 31, 2010. Common shares, no par value, voting, - - Unlimited authorized shares; 125,460,867 shares issued and outstanding as at September 30, 2010 and 115,460,867 as at March 31, 2010. Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income The accompanying notes are an integral part of these condensed consolidated financial statements. 5 1 - BASIS OF PRESENTATION The accompanying unaudited selected financial data of ZIM Corporation (“ZIM” or the “Company”) and its subsidiaries have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (US GAAP) have been condensed or omitted pursuant to such rules and regulations. The condensed consolidated balance sheet as of March 31, 2010 has been derived from our audited consolidated financial statements for the year ended March 31, 2010. These selected financial data should be read in conjunction with the financial statements and notes thereto included in the latest annual report on Form 20-F. These data have been prepared on the same basis as the audited consolidated financial statements for the year ended March 31, 2010 and, in the opinion of management, include all adjustments considered necessary for a fair presentation of the financial position, results of operations and cash flows of the Company. Unless otherwise stated in this Form 6-K the information contained herein has not been audited or reviewed by an independent auditor. The results of operations for the three month and six month periods ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year. 2 – EQUITY INVESTMENT On October 21st, 2orporation made an equity investment in Seregon Solutions Inc. (“Seregon”). Seregon’s Mobile Application Platform (MAP) is a rapid application development environment for mobile business applications that dramatically reduces the time, cost and risk of application creation, deployment, maintenance and administration. Seregon-powered applications run on a variety of Smartphones and synchronize with backend systems and databases. Seregon MAP has been adopted by Independent Software Vendors (ISVs) for the development of mobile business applications for Public Safety, Enterprise Resource Planning, Transportation, Computer Aided Facilities Management and other market sectors. The equity interest in Seregon by ZIM is less than 10% and ZIM of the issued and outstanding shares in the capital of Seregon and ZIM has no significant influence, as defined in ASC 323-10-15-6, over the corporate decisions of Seregon at this time. Based on these facts and the guidance provided by ASC 325-20 the investment has been accounted for using the cost method. 6 ITEM 2 – QUARTERLY BUSINESS REVIEW This Form 6-K contains forward-looking statements regarding our business, financial condition, results of operations, liquidity and sufficiency of cash reserves, controls and procedures, prospects, revenue expectations, and allocation of resources that are based on our current expectations, estimates and projections. In addition, other written or oral statements which constitute forward-looking statements may be made by or on behalf of the registrant. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," or variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance, and are inherently subject to risks and uncertainties that are difficult to predict. As a result, actual outcomes and results may differ materially from the outcomes and results discussed in or anticipated by the forward-looking statements. These risks include foreign exchange risk, credit risk, fair value risks and key personnel risk and are therefore qualified in their entirety by reference to the factors specifically addressed in the sections entitled " QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK " and “RISK FACTORS” in our Annual Report on Form 20-F for the fiscal year ended March 31, 2010, as well as those discussed elsewhere in this Form 6-K. We operate in a very competitive and rapidly changing environment. New risks can arise and it is not possible for management to predict all such risks, nor can it assess the impact of all such risks on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. All forward-looking statements speak only as of the date of this Form 6-K. We undertake no obligation to revise or update publicly any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Form 6-K, other than as required by law. The following discussion includes information from the Selected Financial Data for the three month and six month periods ended September 30, 2010 and 2009.These results are not necessarily indicative of results for any future period. You should not rely on them to predict our future performance. All financial information is prepared in accordance with generally accepted accounting principles in the United States ("GAAP") and is stated in US dollars. EXECUTIVE SUMMARY Revenue for the quarter ended September 30, 2010 was $499,593, an increase from $370,660 for the same period last year.The increase in revenue resulted from an increase in database software sales, improvement from our Mobile segment and the decreased strength of the US dollar as compared to the same quarter in fiscal 2010. Net income for the quarter was $152,197, as compared to a net loss of $34,352 for the quarter ended September 30, 2009. The quarter ended September 30, 2010 also produced a positive income from operations of $41,418. On a year-to-date basis net income was $122,814 as compared to a net income of $88,414 for the same period in fiscal 2010. The income is a reflection of increased sales, continued cost constraint and a weakening US dollar. ZIM had cash and cash equivalents of $1,525,132 at September 30, 2010 as compared to cash and cash equivalents of $1,160,881 at March 31, 2010. 7 BUSINESS OVERVIEW ZIM started operations as a developer and provider of database software known as ZIM IDE software.ZIM IDE software is used by companies in the design, development, and management of information databases and mission critical applications.The Company continues to provide this software and ongoing maintenance services to its client base. Beginning in 2002, the Company expanded its business strategy to include opportunities associated with mobile products.Prior to fiscal 2007, the Company focused on developing products and services for the wireless data network infrastructure known as “SMS” or “text messaging”.Although SMS will continue to provide a minimal amount of revenue within the mobile segment of operations, with the acquisition of AIS in 2007 the Company shifted its corporate focus to include offering mobile content directly to end users. In fiscal 2008 ZIM added the ZIM TV service and in partnership with the International Table Tennis Federation (ITTF) provided development and hosting services for IPTV to ITTF end users. However, due to low sales volumes ZIM exited this market in fiscal 2010. In fiscal 2010 and 2011, ZIM continues to develop and sell enterprise database software to end users as well as maintain its SMS messaging and mobile content product lines. CRITICAL ACCOUNTING ESTIMATES We prepare our condensed consolidated financial statements in accordance with United States GAAP, which requires management to make certain estimates and apply judgments that affect reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities. We base our estimates and judgments on historical experience, current trends, and other factors that management believes to be important at the time the condensed consolidated financial statements are prepared. On an ongoing basis, management reviews our accounting policies and how they are applied and disclosed in our annual consolidated financial statements. There have been no material changes to our critical accounting estimates from those described in our Form 20-F for the fiscal year ended March 31, 2010. RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2, 2009 The following discussion includes information derived from the unaudited and not reviewed condensed consolidated statements of operations for the three and six months ended September 30, 2010 and 2009. The information for the three months and six months ended September 30, 2010, in management's opinion, has been prepared on a basis consistent with the audited consolidated financial statements for the fiscal year ended March 31, 2010, and includes all adjustments necessary for a fair presentation of the information presented. These operating results are not necessarily indicative of results for any future period. You should not rely on them to predict our future performance. All financial information is prepared in accordance with GAAP in the United States and is stated in US dollars. 8 REVENUES Three months ended September 30, 2010 As a % Three months ended September 30, 2009 As a % $ $ Mobile content 5 9 Bulk SMS 12 8 Other SMS services and products 1 5 18 22 Software 25 12 Maintenance and consulting 56 67 82 78 Total Revenue Six months ended September 30, 2010 As a % Six months ended September 30, 2009 As a % $ $ Mobile content 5 10 Bulk SMS 10 8 Other SMS services and products 1 3 16 21 Software 20 7 Maintenance and consulting 64 72 84 79 Total Revenue Total revenues for the three months ended September 30, 2010 were $499,593 as compared to $370,660 for the three months ended September 30, 2009. Total revenues for the six months ended September 30, 2010 were $986,903 as compared to $717,296 for the six months ended September 30, 2009. These quarter over quarter and year to date increases of $128,933 (34.8%) and $269,607(37.6%) respectively in revenues are mainly attributable to software sales and the continued increase in Bulk SMS sales. REVENUE ANALYSIS BY SERVICE/PRODUCT OFFERING MOBILE CONTENT On April 1, 2006 we acquired AIS and its two internet portals offering mobile content.Consumers are able to download ringtones and wallpapers directly from our internet sites to their mobile phones.Consumers can choose to pay for the content with their credit card or through electronic billing systems. Compared to $35,108 and $74,182 for the three and six months ended September 30, 2009 this revenue stream has decreased to $25,654 and $52,968 for the three and six months ended September 30, 2010 as a result of continued saturation of the market. 9 BULK SMS Bulk SMS messaging gives our customers the ability to send out a single message concurrently to a wide distribution list.Success in this industry is dependant on sending large quantities of messages on stable cost effective telecommunication routes.For the quarter ended September 30, 2010 we experienced higher volumes from existing customers using our routes and this resulted in increased revenue from $29,666 in the quarter ended September 30, 2009 to $57,980. On a year-to-date basis revenues have increased from $58,371 for the first half of fiscal 2010 to $96,255 for the first half of fiscal 2011. In general, bulk messaging customers choose the aggregator that is offering the lowest cost or best performing routes. Different aggregators are able to negotiate different price points based on the traffic they are able to guarantee to the mobile operators.Due to the size of our competitors, and our competitors’ ability to negotiate better terms, there can be no guarantee that we will have routes that are the most cost effective in the future. We are not focusing on expanding this area of the business. As a result, we do not expect to see any growth in our bulk messaging revenue during the remainder of fiscal 2011. OTHER SMS SERVICES AND PRODUCTS Revenue from other SMS services and products decreased from $19,363 for the quarter ended September 30, 2009, to $3,471 for the quarter ended September 30, 2010. On a year to date basis revenues have decreased from $22,324 for the first half of fiscal 2010 to $9,352 for the first half of fiscal 2011. Included in other SMS services and products are offerings such as mobile marketing campaigns, and virtual mobile revenues. We continue to support our SMS other services and customers. SOFTWARE, MAINTENANCE AND CONSULTING We generate revenues from the sale of our database product as well as the subsequent maintenance and consulting fees. Total revenues relating to the ZIM IDE have increased from $286,523 to $412,488 for the quarters ended September 30, 2009 and 2010, respectively. On a year to date basis revenues have also increased from $562,419 for the first half of fiscal 2010 to $828,328 for the first half of fiscal 2011. The increase in revenue comes from a continued increase in the sales of new software on a year-to-date basis. The revenue from the renewal of software maintenance contracts remained stable. We will continue to allocate the required resources to the maintenance and development of our database products while we continue to generate revenues from this product line. We remain committed to serving our existing customers. 10 OPERATING EXPENSES Three months ended September 30, 2010 Three months ended September 30, 2009 Period to period change $ $ $ Cost of revenue Selling, general and administrative ) Research and development Six months ended September 30, 2010 Six months ended September 30, 2009 Period to period change $ $ $ Cost of revenue Selling, general and administrative Research and development COST OF REVENUE Three months ended September 30, 2010 Three months ended September 30, 2009 $ $ Mobile Revenue Cost of revenue ) ) Gross margin Gross margin percentage 83
